Citation Nr: 1301787	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  09-29 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to January 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a low back disability.  

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing in April 2010.  A copy of the transcript is of record.  In April 2011, the Board remanded the instant claim for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran asserts that service connection is warranted for a low back disability based upon service incurrence.  He maintains that while in service, he attempted to carry a tow bar weighing 100 to 150 pounds, when he experienced a sudden, sharp, stab of pain which caused him to collapse.  He stated he was treated by a medic who gave him Motrin and had him rest for eight to ten hours.  He was unable to access sick call at the time as he was training in the field.  Thereafter, he continued to experience low back pain which he self-medicated.  Shortly after service, within the first year of service discharge, he experienced a sharp pain in the low back while buffing floors at the hospital where he was employed.  He was seen in the emergency room and has had ongoing low back difficulties since that time.  

Pursuant to the Board's April 2011 remand, the Veteran underwent a VA examination in July 2011.  During the examination, he reported history of not working in the past year and that he was receiving Social Security Administration (SSA) disability benefits.  

A review of the record shows that the decision from the SSA and the medical records it considered in making its decision are not of record.  

VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to the claim.  Dixon v. Gober, 14 Vet.App. 168 (2000); Masors v. Derwinski, 2 Vet.App. 181 (1992).  The Veteran is seeking service connection for a low back disability and indicated that he was in receipt of SSA benefits in connection with a VA examination related to his low back, the Board believes the SSA records are potentially relevant and must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims any VA medical records dated since August 2011.  

2.  Obtain a copy of any Social Security Administration decision regarding disability benefits for the Veteran.  All the medical treatment records from the Social Security Administration that were considered in the Veteran's claim for disability benefits should be obtained and associated with the claims file.  Any negative response should be addressed in the claims file.  

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


